Citation Nr: 0325532	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin condition. 

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for the residuals of a 
breast reduction surgery.

5.  Entitlement to service connection for the residuals of 
surgery for sterilization purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: Otorhinolaryngology; 
Dermatology; Respiratory; Gynecology; and 
Scars. Send the claims folder to the 
examiners for review.  Any necessary 
tests or studies should be conducted.  
Request that the examiners review the 
veteran's claims folder in conjunction 
with the examinations, and acknowledge 
such receipt and review in any 
examination reports.

Please ask the examiner conducting the 
Otorhinolaryngology examination the 
following: 
a)	Whether the veteran has a current 
sinus disorder?
b)	If yes, the examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any current sinus 
disorder is related to an injury or 
disease coincident with service in the 
Armed Forces.  The examiner is asked to 
make specific reference to the veteran's 
service medical records, which contain 
findings of upper respiratory problems 
and complaints of sinus problems, as well 
as VA outpatient treatment records, which 
contain diagnoses of sinusitis.  A 
complete rationale for any opinion 
expressed must be provided. 

Please ask the examiner conducting the 
Dermatology examination the following:
a) Whether the veteran has a current skin 
disorder?
b) If yes, the examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any current skin 
disorder is related to an injury or 
disease coincident with service in the 
Armed Forces.  The examiner is asked to 
make specific reference to the veteran's 
service medical records, which contain 
findings of cellulitis, dermatitis, and 
pityriasis rosea, as well as VA 
outpatient treatment records, which 
contain diagnoses of cellulitis, dry 
skin, and dermatitis.

Please ask the examiner conducting the 
Respiratory examination the following:
a)	Whether the veteran currently has 
bronchitis?
b)	If yes, the examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed bronchitis is related to an 
injury or disease coincident with service 
in the Armed Forces.  The examiner is 
asked to make specific reference to the 
veteran's service medical records, which 
contain findings of bronchitis and VA 
outpatient treatment records, which 
contain complaints of coughing with 
sputum and shortness of breath. 

Please ask the examiner conducting the 
Gynecology examination the following:
a)	Whether the veteran has any current 
residuals of a bilateral tubal 
sterilization performed during the 
veteran's period of active duty service?
b)	Whether the veteran has any current 
residuals of a breast reduction surgery 
performed during the veteran's period of 
active duty service?
c)	If the answer to questions (a) and (b) 
are yes, the examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any current 
residuals are related to a bilateral 
tubal sterilization and/or breast 
reduction performed during the veteran's 
period of active duty service.

Please ask the examiner conducting the 
Scars examination the following: 
a)	Whether the veteran has scars from the 
breast reduction surgery and/or bilateral 
tubal sterilization that are: 
superficial, tender and painful on 
objective demonstration; superficial, 
poorly nourished, with repeated 
ulceration; and/or superficial, unstable.
b)	Whether the veteran has scars from the 
breast reduction surgery and/or bilateral 
tubal sterilization that are: 5 or more 
inches (13 or more cm.) in length; at 
least one-quarter inch (0.6) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation; 
adherent to underlying tissue; skin hypo 
or hyper pigmented in an area exceeding 
six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
or skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).
c)	Whether the veteran has scars from the 
breast reduction surgery and/or bilateral 
tubal sterilization that are deep or that 
cause limited motion or superficial and 
do not cause limited motion.  The 
examiner is asked to specify the 
measurements of the area.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





